Citation Nr: 1539755	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another (A&A) and/or housebound status (HB).

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

3.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Air Force from April 1966 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

When perfecting his appeal in May 2009, the Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices.  In July 2009, he asked that the location be changed to the RO.  This Travel Board hearing was scheduled for September 2009, but upon being notified of the date, the Veteran requested rescheduling.  Most recently, in February 2010, he stated that he would not be able to appear at any hearing due to failing health, and withdrew his request.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board remanded the Veteran's claims for VA examinations to establish the current status of his service-connected disabilities, as well as to secure medical opinions regarding his need for SMC or ancillary home adaptation benefits.  Unfortunately, the resulting November 2013 is not adequate for adjudication, as it failed to include specific findings regarding the severity of the Veteran's service-connected disabilities.  

Further, while awaiting the VA examination, the Veteran underwent a nonservice-connected left hip replacement.  He was still in recovery for such at the time of the examination, and so the findings made by the examiner are not entirely clear.  The Board cannot determine which impairments are attributable to service-connected conditions, and which are due to the recent surgery.

On remand, examinations must be performed which fully comply with the Board's remand directives, and clear descriptions of functional impairments are required.  The Board notes that while the Veteran is service-connected for a gastrointestinal disorder, he is not alleging that such plays a role in his need for SMC, SAH, or SHA, and hence that disability need not be examined.

Finally, the Board notes that in the August 2015 brief from the Veteran's representative, there is a reference to a February 2104 grant of service connection for an additional right knee disability.  No such decision is reflected in the claims file, nor does it appear that a claim or appeal for a right knee disability was pending in this Veteran's claim.  While it appears that the reference is in error, and refers to a different Veteran's claims, on remand it should be verified that the complete and accurate record is reflected in VBMS and VVA.

Accordingly, the case is REMANDED for the following action:

1.  Verify that all records and decisions related to the Veteran are associated with the claims file.  Specific inquiry should be made regarding a February 2014 decision on an additional right knee disability.

2.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied.

The examiner must describe in detail the current status of the Veteran's service-connected low back disability.  The examiner must state whether the back condition confines the Veteran to a wheelchair or requires use of similar assistive devices.  The impact of the low back disability on the performance of daily activities such as dressing, toileting, preparing and eating meals, and traveling outside his home and immediate surroundings should be addressed.  

If the low back disability affects the function of the lower extremities, such as through radiculopathy or muscular impairment, such should be clearly stated, and the examiner should state whether there is loss of use of either lower limb, such that the Veteran would be equally well served by a prosthetic device.

To the extent possible, the examiner must distinguish any impairment and functional impacts and limitations due to nonservice-connected causes, such as a left hip replacement, from those due to the service connected back and knee disabilities.

3.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied.

The examiner must describe in detail the current status of the Veteran's service-connected right and left knee disabilities.  The examiner must state whether either or both knee disabilities confine the Veteran to a wheelchair or requires use of similar assistive devices.  The impact of the knee disabilities on the ambulation and the performance of daily activities such as dressing, toileting, preparing and eating meals, and traveling outside his home and immediate surroundings should be addressed.  

The examiner should state whether there is loss of use of either lower limb due to the knee disabilities, such that the Veteran would be equally well served by a prosthetic device.

To the extent possible, the examiner must distinguish any impairment and functional impacts and limitations due to nonservice-connected causes, such as a left hip replacement, from those due to the service connected back and knee disabilities. 

A full and complete rationale for all opinions expressed is required.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




